Carro and Rubin, JJ.,
dissent in a memorandum by Rubin, J., as follows: In my view, the outcome of this case turns *796entirely on the credibility to be accorded to the witnesses. The account of the accident given by plaintiff’s decedent differs markedly from that given by Wilson Valentin. Plaintiff’s decedent’s statement that he boarded the train at 183rd Street and remained on the train at the Bedford Park station is irreconcilable with Valentin’s testimony that he fleetingly glimpsed a man, whom he subsequently identified as decedent, pass him on the stairs, run towards the train and attempt to board between cars. The question of whether Valentin was correct in his observations is entirely for the jury to resolve.
The credibility of witnesses and resolution of conflicting testimony are matters for determination by the jury (Swensson v New York, Albany Desp. Co., 309 NY 497, 505; Niewieroski v National Cleaning Contrs., 126 AD2d 424, 425, lv denied 70 NY2d 602). Likewise, the weight to be accorded to the conflicting testimony of expert witnesses is for the jury (Sternemann v Langs, 93 AD2d 819). While the parties’ respective experts disagreed over the hazards presented by the design of the storm doors and safety chains between cars, defendant’s own expert acknowledged that falls between subway cars are the greatest cause of injury in the transit system and result in more deaths than any other type of accident.
Nor is plaintiff’s version of events implausible. Defendant’s expert testified that, on a curve to the left as encountered leaving the Bedford Park station proceeding northbound, the gap between cars on the right side of the platforms can measure as much as 21 inches. Wilson Valentin testified to hearing a "crash” as the train pulled out of the station and to experiencing sudden jerks "[o]nce or twice” during the course of his train ride that evening. Plaintiff’s decedent testified that the door next to where he was standing was opened by another passenger and remained latched in an open position just prior to the accident. The jury was free to credit the testimony of plaintiff’s expert witness that this design is hazardous, especially in light of the ease with which the safety chains between cars may be removed.
Accordingly, there is ample basis to conclude that the jury’s resolution of the factual issues was "a fair reflection of the evidence” (Nicastro v Park, 113 AD2d 129, 135), and it was an abuse of discretion to set aside the verdict as against the weight of the evidence (supra).